DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11,17 and 22 are objected to because of the following informalities:  In claim 11, the word “slantingly” is misspelled. In claim 17 “correspond a size of the support plate” should be “correspond to a size of the support plate”. In claim 22, line 6, “formed one side” should be “formed on one side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15,18-21 and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2 it is unclear what is meant by “recessively formed at one surface of the holding plate”. In claim 5 it is unclear what is being referenced as “another side of the support plate” as no side was previously referenced. In claim 9, line 3 it is unclear what is being referenced as “another side of the elastic body” as no side of the elastic body is previously referenced. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4,10,11,15,22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Karmatz(US10406671).

[claim 2] wherein the fixation part comprises an accommodation groove(160) recessively formed at one surface of the holding plate to accommodate at least a portion of the support plate. 
[claim 3] wherein one end of the support plate is inserted into the accommodation groove(fig 32-34). 
[claim 4] further comprising a connection part(120) for connecting the holding plate and the support plate to each other and helping maintain a connection state of the support plate to the accommodation groove. 
[claim 10] wherein one end of the support plate is fitted into the accommodation groove(fig 32). 
[claim 11] wherein the accommodation groove is slantingly recessed such that the support plate is inclined with respect to the holding plate in a state in which the support plate is inserted into the accommodation groove(fig 32-34). 
[claim 15] wherein the fixation part comprises a plurality of accommodation grooves(3 in figures 32-34) into which the support plate is selectively inserted, and a mounting angle of the holding plate with respect to the ground is adjusted depending on insertion of the support plate into the accommodation grooves. 
[claim 22] Karmatz teaches a terminal case, comprising a terminal cover(110) for covering at least a portion of a terminal(140), a support plate(130) for supporting the terminal cover with respect to the ground, a connection part(120) for connecting the terminal cover and the support plate to each other, and a fixation part(160) formed on one side of the terminal cover and configured to . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,16,17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmatz as applied to claims 1-4 and 22 above.
	[claim 5] Karmatz teaches a terminal holder as detailed above, and as seen in figures 32-34. In the embodiment shown in figures 32-34, Karmatz however does not teach that the connection part comprises an elastic body for providing elastic force to pull a side of the support plate in a direction of the holding plate in a state in which one end of the support plate is inserted into the accommodation groove. Karmatz teaches another embodiment as shown in figure 18, where the connection part 
	[claim 16,17,23] Karmatz teaches a device as seen in figures 32-34 and detailed above, however the embodiment shown in figures 32-34 does not include a fastening part, or support-plate accommodating part, for fastening the support plate to the holding plate when the support plate does not support the holding plate, wherein the fastening part or support-plate accommodating part is recessed inwardly, or recessively formed to correspond to a size of the support plate. Karmatz teaches another embodiment as seen in figures 7(c) and 8(c), which comprises a fastening part or support-plate accommodating part formed as a fastening groove, recessively formed in the holding plate and having a size corresponding to the support plate. As noted above, Karmatz further teaches that the elements of different embodiments are interchangeable with one another(C8 L27-38). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the holding plate or terminal cover comprising the fastening part or support plate-accommodating part of the embodiment shown in figures 7(c) and 8(c) in place of the holding plate or terminal cover seen in the embodiment of figures 32-34 as a this would merely be following the instructions given by Karmatz in using elements from one embodiment in place of the same elements in other embodiments.

s 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmatz as applied to claims 1-5 above and further in view of Srour(US9787348).
Karmatz teaches a terminal holder as detailed above. Karmatz however does not teach that the connection part comprises a protrusion provided on one surface of the support plate to be connected to one side of the elastic body, and that the support plate is rotatable with respect to the elastic body to adjust the support angle to the holding plate. Srour teaches a similar terminal holder with a holding plate(20) and a support plate(50) with a connection part(40) comprising an elastic body, where the connection part further comprises a protrusion(60) provided at one surface of the support plate to be connected to one side of the elastic body, and wherein the support plate is rotatable with respect to the elastic body(C8 L58-65). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the protrusion and resultant rotatable connection of the support plate and elastic body, with the support plate and elastic body of Karmatz, as this would merely be using known elements for their known functions. 

Claims 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmatz as applied to claims 1 and 2 above and further in view of Lin(US2009/0017883).
Karmatz teaches a terminal holder as detailed above, however Karmatz does not teach that the support plate comprises an engagement protrusion formed at an end thereof, with the fixation part having an engagement groove formed to be engaged with the engagement protrusion when the end of the support plate is inserted into the accommodation groove, and wherein the fixation part comprises a hinge which is disposed in the accommodation groove and into which one end of the support plate is inserted, wherein the hinge is rotatable in the accommodation groove such that a connection angle of the support plate with respect to the holding plate is adjustable. Lin teaches a similar terminal holder with a holding plate(64), a support plate(14) and a fixation part(60A) comprising an accommodation . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over claims 1,16 and 17 as applied to Karmatz above, and further in view of Walsh, JR.(US2015/0011265).
Karmatz teaches a terminal holder as detailed above with a fastening groove. Karmatz however does not teach the use of a release groove extended from one side of the fastening groove such that a gap is generated between the support plate and the holding plate in a state in which the support plate is accommodated in the fastening groove. Walsh teaches a similar terminal holder with a support plate(50) received in a fastening groove(32) and having a release groove(37) forming a gap between the support plate and the holding plate(30), which can receive a user’s finger to move the support plate(see para[0038]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a release groove with the terminal holder of Karmatz, as this would allow a user’s finger to easily access the support plate as taught by Walsh.

s 14,20,21,24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karmatz and Karmatz in view of Lin as applied to claims 1-3,10-14,16 above, and further in view of Richter(US10200518).
Karmatz and Karmatz in view of Lin teach a terminal holder as detailed above, however neither Karmatz nor Lin teach the use of magnets in the accommodation groove to maintain a connection between the fixation part and the support plate, a magnet body and magnetic body attached to the support plate or holding plate to help maintain a fastened state of the support plate to the holding plate. Richter teaches a similar terminal holder which uses a magnet body(15) and a magnetic body(16) to maintain fastening between the support plate(12) and the holder plate(11). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use magnets in the accommodation groove to maintain a connection between the fixation part and the support plate, and use magnets and magnetic bodies to maintain a connection between the support plate and holder plate this would merely be using known elements for their known functions, as taught by Richter. 


Allowable Subject Matter
Claims 7,9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as being amended to overcome the above 112 rejections and claim objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10698452, US20190296788, US10368628, US10326487, US10063272, US20180013463, US9800283, US20170223161, US9683694, US20170104854, US9450633, US9300346, US20160036479, US9185954, US9185953, US20150257288, US8983559, US20140364176, US20140200056, US20140113691, US8560031, US8132670, US20120006950, US20110310544.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632